                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

LAMONT CURTIS,

    Plaintiff,

    v.                                                         Civil Action No.: JKB-18-14

WEXFORD HEALTH SOURCES, INC.,
COLLIN OTTEY, M.D.,
KRISTA BILAK, RNP,

    Defendants.

                                     MEMORANDUM OPINION

         In response to this civil rights complaint raising claims of an Eighth Amendment

violation, defendants Wexford Health Sources, Inc., Collin Ottey, M.D., and Krista Bilak, RNP,

filed a motion to dismiss or for summary judgment. ECF 22, 23. 1 The motion is opposed by

plaintiff. ECF 25. Plaintiff has also filed a renewed motion for admission (ECF 21), a motion

for Rule 56(f) continuance to conduct discovery (ECF 26), and a motion to appoint counsel (ECF

27). No hearing is necessary to determine the matters now pending before the Court. See Local

Rule 105.6 (D. Md. 2018). For the reasons that follow, defendants’ motion, construed as one for

summary judgment, shall be granted and plaintiff’s pending motions shall be denied.

                                               Background

         In his verified amended complaint, plaintiff Lamont Curtis states he was diagnosed with

polyps on his vocal cord and larynx in 2000, a condition that required surgery by an Ear Nose

and Throat (ENT) specialist several times during his confinement at Jessup Correctional

Institution (JCI). In February of 2008, Curtis was transferred to North Branch Correctional


1
        The motion was first improperly filed as an “oral motion to dismiss or, in the alternative, motion for
summary judgment” at ECF 22. On the same day, the identical documents were again electronically docketed as
“correspondence correcting earlier submission,” but the submission includes no correspondence. ECF 23.
Institution (NBCI), where he continued to experience problems with the polyps. He states that

defendant Dr. Collin Ottey referred him for treatment by an ENT on an unspecified date. ECF

13 at p. 5.

        On May 18, 2012, Curtis submitted a sick call slip indicating that his referral to an ENT

for surgery was delayed; asking how to file a complaint with the “Physician Board” because of

the delay; and stating he needed to be seen by Dr. Ottey. ECF 13 at pp. 5-6 and ECF 13-5.

Curtis also indicates in the same sick call slip that he saw an ENT at Bon Secours Hospital on

March 13, 2012, where he was advised by Dr. Mumtaz that due to the breathing problems he was

experiencing Curtis required surgery. ECF 13-5 at p. 2. Curtis further notes that he had been

sent back to see Dr. Mumtaz on March 23, 2012, which he characterizes as a mistake because

Mumtaz had already recommended surgery for him due to his difficulties breathing at night. Id.

        In a consultation report dated March 27, 2012, Dr. Mumtaz indicates that Curtis was

advised that he has “a recurrence of the left vocal cord polyps and papillomas” that had not

progressed to a size that obstructed his airway. ECF 13-2. Dr. Mumtaz “re-advised” Curtis to

“have the papillomas removed” and indicated that the papillomas will keep coming back. Id.

The only available treatment at Bon Secours, according to the report, is surgical removal of the

papillomas, but Dr. Mumtaz indicated that there are “experimental treatments including antiviral

injections” for treatment of recurrent polyps and papillomas. Id. The recommended surgery was

performed on June 12, 2012. ECF 13 at p. 6.

        On August 14, 2012, Curtis was seen by Dr. Mumtaz for a post-surgical exam. ECF 13

at p. 7. Dr. Mumtaz indicated that Curtis was experiencing no post-surgical complications and

there was no evidence of polyps or papillomas. ECF 13-2. The consultation report further

indicates that during the surgical excision of the papillomas it was discovered Curtis had



                                                2
extensive subglotic papillomas that were also excised during surgery. Id. Dr. Mumtaz advised

that Curtis would “need to be evaluated in three months and, depending on the recurrence rate,

he may need laryngoscopic biopsy again.” Id.

       On December 23, 2012, Curtis filed another sick call slip indicating he had surgery on

June 12, 2012, and he was concerned about missing follow-up appointments because he had been

advised by Dr. Mumtaz that he needed to keep track of his breathing and progress. ECF 13 at

p. 6; ECF 13-7.

       In August of 2015, Curtis began experiencing problems with hoarseness of his voice,

shortness of breath, and throat pain. ECF 13 at p. 7. He submitted a sick call slip requesting to

be seen and he was seen by Krista Bilak, RNP, who submitted a referral for Curtis to be seen by

an ENT. Id. By September 1, 2015, Curtis’s symptoms worsened. ECF 13 at p. 7.

       On October 30, 2015, Curtis received written notice from Krista Bilak that the request for

an ENT consult had been denied. ECF 13-1. Bilak indicated that the denial indicated Curtis

should continue receiving “conservative treatment” for 90 days and that she would follow up

with Curtis in one month. Id. Curtis alleges that Dr. Ottey denied the request. ECF 13 at p. 7.

       Curtis claims that despite knowing his symptoms had worsened, Bilak and Ottey

prescribed steroids, throat lozenges, and a soft diet, rather than sending him to see an ENT. ECF

13 at p. 8. He asserts that Bilak and Ottey knew the treatment they prescribed was “useless” and

claims it was simply a delay tactic. Id. In support of his allegation, Curtis refers to Dr.

Mumtaz’s consultation report indicating that the only treatment for recurrent papillomas and

polyps was surgical removal. Id., see also ECF 13-2.

       On December 8, 2015, Curtis was examined by Dr. Mumtaz.               ECF 13-8.     In his

Consultation Report, Dr. Mumtaz indicates that Curtis was currently experiencing worsening



                                                3
hoarseness of his voice as well as respiratory problems and feeling “like his throat was closing

up.” Id. at p. 1. The physical examination note indicates, however, that Curtis was “not having

any airway problem.” Id. Dr. Mumtaz found that Curtis now had a papilloma of the right vocal

cord and a smaller one on the left vocal cord and concluded that Curtis had “recurrent laryngeal

papillomatosis.” 2       Id. at pp. 1-2.          He recommended that Curtis undergo a “repeat

microlaryngoscopy with removal of papilloma with coblation.” Id. at p. 2. Curtis claims that Dr.

Ottey caused a delay in surgery being scheduled because he did not process the request with Bon

Secours Hospital. ECF 13 at p. 8. This delay resulted in Dr. Mumtaz not performing the

surgery. Id.

        Curtis states he did not receive the surgery recommended by Dr. Mumtaz until July 6,

2016, when ENT Dr. Elizabeth Guardini performed the surgery at University of Maryland

Medical Center (UMMC). ECF 13 at p. 9. He further asserts that Dr. Ottey has denied Curtis

access to follow-up examinations with an ENT since January 2014 and caused him to suffer for

ten months (from September 1, 2015 to July 6, 2016) by denying him access to surgery. Id.

Curtis states that during the ten-month delay he suffered from the progression of his condition,

which caused hoarseness, shortness of breath, an inability to exercise due to labored breathing,

pain, and discomfort. Id. at p. 11. Despite his worsening symptoms, Curtis alleges that no

efforts, or inadequate efforts, were made to secure the needed surgery for his condition. Id. at

pp. 11-12.




2
         Recurrent laryngeal papillomatosis “is a disease in which benign (noncancerous) tumors called papillomas
grow in the air passages leading from the nose and mouth into the lungs (respiratory tract). Although the tumors can
grow anywhere in the respiratory tract, they most commonly grow in the larynx (voice box)—a condition called
laryngeal papillomatosis. The papillomas may vary in size and grow very quickly. They often grow back after they
have been removed.” https://www.nidcd.nih.gov/health/recurrent-respiratory-papillomatosis (last visited February
7, 2019). There is no current cure and the condition is generally treated through surgical removal of the growths.
Id.

                                                         4
       Curtis claims that Wexford Health Source, Inc. (Wexford), the private healthcare

provider under contract with the Maryland Division of Correction, “implemented corporate

policies by which the treatment of individuals with serious medical conditions . . . was

postponed, delayed, or denied.” ECF 13 at p. 10. He states that these policies, which “denied

timely and appropriate access to licensed physicians, pain medication, and appropriate medical

and surgical procedures and treatments,” amount to deliberate indifference to his serious medical

needs and resulted in the infliction of pain and mental anguish. Id. As relief, Curtis seeks

monetary damages.

       Defendants admit there was a delay in providing Curtis with the surgery he required but

state, via a declaration under oath by Dr. Asresahegn Getachew, that the delay was due to the

fact that the surgery was scheduled to be performed at Bon Secours Hospital and had to be

rescheduled at University of Maryland Medical System (UMMS). ECF 22-5 at pp. 3 & 4-5.

Further, they assert the delay was two months long, not the ten months alleged by Curtis. Id. at

pp. 4-5.   They provide the following explanation regarding the period of time between

September 21, 2015, the date Curtis began to complain of symptoms, and July 6, 2016, the date

the surgery was provided.

       When Curtis initially complained on September 21, 2015, his presenting symptom was

hoarseness without pain or difficulty swallowing. ECF 22-4 at p. 2; ECF 22-5 at p. 2, ¶ 7. On

September 24, 2015, Ricki Moyer, RN, noted that Curtis was complaining of a sore throat and

had a history of throat polyps; Curtis’s vital signs were within normal limits. ECF 22-4 at p. 3.

Moyer referred Curtis to a provider. Id. at p. 5. That referral took place on September 30, 2015,

when Curtis was seen by Janette Clark, NP. ECF 22-4 at p. 6. Clark reviewed Curtis’s case with

the Regional Medical Director (RMD) and Curtis was prescribed an oral steroid, prednisone, and



                                               5
Curtis was provided throat lozenges. Id. at pp. 6-7. Clark also indicated that a referral to an

ENT would be requested. Id. at p. 7.

        As alleged by Curtis, the referral to an ENT was denied sometime in October of 2015, 3

however, defendants assert the denial was due to the “minimal symptoms” Curtis was

experiencing at the time. ECF 22-5 at p. 2, ¶ 7. The collegial review “proposed an alternative

treatment plan of conservative therapy to include steroids for inflammation, throat lozenges and

soft food” with a re-evaluation in 90 days. Id. Curtis continued to complain of worsening

symptoms; on October 27, 2015, Curtis reported to Robert Claycomb, RN, that he was

experiencing difficulty with swallowing and breathing. ECF 22-4 at p. 12. At that time, Curtis

was receiving only throat lozenges and Claycomb apparently thought the referral to an ENT was

still pending. Id. at pp. 12-13.

        On October 30, 2015, Curtis again reported that his symptoms were worsening when he

was seen by defendant Krista Bilak, RNP, who noted that Curtis was experiencing shortness of

breath when lying flat and described a feeling as if his throat was closing off. ECF 22-4 at p. 14.

Bilak discussed the case with the Regional Medical Director and resubmitted the ENT consult

request. Id. That request was approved on November 5, 2015. Id. at p. 18.

        On December 8, 2015, Curtis was seen at Bon Secours Hospital by Dr. Mumtaz for a

laryngoscopy. ECF 22-5 at p. 3, ¶ 8. Mumtaz recommended surgical removal of the papillomas

he found on Curtis’s vocal cords and a consultation request for the surgery was submitted on

December 10, 2015, by Renato Espina, M.D. ECF 22-4 at p. 23. Following his laryngoscopy,

Curtis was admitted to the prison infirmary at Western Correctional Institution (WCI), where he




3
        Curtis was informed of the denial on October 30, 2015, but was not told when the denial occurred. ECF
13-1. Defendants do not provide the date the consult was actually denied. ECF 22-5 at p. 2.

                                                     6
was monitored and it was noted that his speech was clear, his breathing was not labored, and he

denied any difficulty in swallowing. Id. at pp. 21-22.

       Curtis returned to NBCI and sought care there on December 14, 2015, because his throat

was sore. ECF 22-4 at p. 24. Dr. Mahboob Ashraf ordered lozenges for Curtis’s sore throat and

Motrin. Id. at p. 25. The surgical removal of the papillomas found by Dr. Mumtaz was

approved through collegial review on December 17, 2015. Id. at p. 26.

       On January 6, 2016, Curtis was seen by Krista Bilak, who noted that Curtis’s symptoms

of laryngeal papillomatosis had reoccurred six months prior. ECF 22-4 at p. 27. Curtis’s vital

signs, including his rate of respiration and his pulse oximeter, were normal. Id. Curtis was

receiving throat lozenges as well as Motrin, and those medications were continued. Id. Bilak

put in another consultation request on January 9, 2016, for the surgical removal of the papillomas

found by Dr. Mumtaz. Id. at p. 29. That request was again approved through collegial review on

January 21, 2016. Id. at p. 30.

       When Curtis was seen on January 27, 2016, for complaints of throat pain, he reported to

Krista Bilak that the Motrin he had been taking was ineffective to control the pain. ECF 22-4 at

p. 31. Bilak changed the prescription to Naproxen and noted the surgery was approved on

January 21, 2016. Id.

       On February 15, 2016, Curtis complained that the hoarseness and the throat pain he was

experiencing were worsening. ECF 22-4 at p. 33. His vital signs were normal and he denied

problems with swallowing or breathing. Id. He was provided with a refill for throat lozenges

and told his surgery had been approved. Id. at pp. 33-34.

       In a document dated February 19, 2016, it is noted that Dr. Getachew approved Curtis for

an ENT evaluation at UMMS because Curtis’s previous approval for the surgery was with Dr.



                                                7
Villanueva at Bon Secours and Dr. Villanueva no longer performed the procedure. ECF 22-4 at

p. 35; ECF 22-5 at p. 3, ¶ 9. The consultation request for UMMS ENT evaluation was submitted

on March 1, 2016. ECF 22-4 at p. 36.

          Another consultation request was submitted by Dr. Ashraf on May 17, 2016. ECF 22-4

at p. 42. That request was approved on May 19, 2016. Id. at p. 43.

          On June 12, 2016, Curtis was assigned to segregation and complained about a sore throat;

he was again provided with throat lozenges. Id. at p. 44. Later that same month, Curtis was

given a pre-operative examination by Krista Bilak.          Id. at p. 45.   She noted that Curtis’s

respiratory system was normal and recorded his vital signs within normal range. Id. at p. 46.

          On July 6, 2016, Curtis was sent to UMMS, where he underwent the surgical removal of

three papillomas, which were biopsied and found to be benign. Id. at pp. 47-51.

          Dr. Getachew explains the collegial review process in his declaration under oath. He

states:

           Generally, patients for whom specialty consultations are sought are placed on a
           list by the onsite primary medical providers for circulation to participants in
           the utilization review process. At a designated date and time for each
           correctional facility, primary medical providers tasked with presenting cases
           for review would participate in a conference call with a Wexford utilization
           review physician and utilization review nurse. During that conference call, the
           primary medical provider would identify the specialty care sought and provide
           information he or she deemed pertinent regarding the patient in support of that
           request for specialty care. This process is referred to as collegial review.
           Following presentation, disposition by the utilization management medical
           director is rendered which typically falls into three categories: 1) approval of
           care; 2) proposal of alternative treatment; or 3) a deferral of disposition on the
           basis that further clinical information was necessary to make a determination.
           Non-approval of specialty service as not medically indicated was also a
           disposition option.




                                                   8
ECF 22-5 at pp. 3-4, ¶ 10. Getachew further explains that Dr. Ottey was no longer employed by

Wexford as of November 9, 2015, and he states that Dr. Ottey was never involved in the

decisions regarding Curtis’s surgery or treatment of his papillomas. Id. at p. 4, ¶11.

                                             Non-Dispositive Motions

        Curtis filed what amounts to a motion to reconsider this court’s order denying his motion

to request admission. ECF 21. In that motion, Curtis asserts that he is not seeking to conduct

discovery; rather, he is attempting to get defendants to admit to certain facts asserted in his

amended complaint. Id. This court denied the motion to request admission as improperly filed

because discovery had not commenced in this case. ECF 20. While Curtis does not believe his

request for admissions of fact amounts to discovery, his explanation as to why he wants

defendants to respond to his requests is in fact a form of discovery. Furthermore, the existence

of a genuine dispute of material fact is not gleaned from the evidence submitted by the parties in

support of, or opposition to, summary judgment. The motion shall be denied.

        Curtis also seeks discovery pursuant to Federal Rule of Civil Procedure 56(d) 4 and states

in support that he is unable to adequately oppose defendants’ motion for summary judgment

without conducting discovery. ECF 26. Rule 56(d) provides:

        If a nonmovant shows by affidavit or declaration that, for specified reasons, it
        cannot present facts to justify its opposition, the court may:

          (1) Defer considering the motion or deny it;
          (2) Allow time to obtain affidavits or declarations or to take discovery; or
          (3) Issue any other appropriate order.

        Ordinarily, summary judgment is inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours and Co. v. Kolon Industries,

Inc., 637 F.3d 435, 448-49. However, “the party opposing summary judgment ‘cannot complain

4
        Curtis cites to Fed. R. Civ. P. 56(f), which does not address discovery for purposes of opposing a motion
for summary judgment. The court therefore assumes Curtis is relying on Rule 56(d), formerly 56(f).

                                                       9
that summary judgment was granted without discovery unless that party has made an attempt to

oppose the motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v.

Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs.

Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)). To raise adequately the issue that

discovery is needed, the non-movant typically must file an affidavit or declaration pursuant to

Rule 56(d) (formerly Rule 56(f)), explaining why, “for specified reasons, it cannot present facts

essential to justify its opposition,” without needed discovery. Fed. R. Civ. P. 56(d); see Harrods,

302 F.3d at 244-45 (discussing affidavit requirement of former Rule 56(f))

       Notably, “‘Rule 56(d) affidavits cannot simply demand discovery for the sake of

discovery.’” Hamilton v. Mayor & City Council of Baltimore, 807 F. Supp. 2d 331, 342 (D. Md.

2011) (quoting Young v. UPS, No. DKC-08-2586, 2011 WL 665321, at *20, 2011 U.S. Dist.

LEXIS 14266, at *62 (D. Md. Feb. 14, 2011)). “Rather, to justify a denial of summary judgment

on the grounds that additional discovery is necessary, the facts identified in a Rule 56 affidavit

must be ‘essential to [the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637,

641 (D. Md. 2011) (alteration in original) (citation omitted), rev’d on other grounds sub nom.

Gardner v. Ally Fin. Inc., 514 F. App’x 378 (4th Cir. 2013) (unpublished). A non-moving

party’s Rule 56(d) request for additional discovery is properly denied “where the additional

evidence sought for discovery would not have by itself created a genuine issue of material fact

sufficient to defeat summary judgment.” Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943,

954 (4th Cir. 1995); see Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006), aff’d,

266 F. App’x. 274 (4th Cir. 2008) (unpublished).

       Curtis argues he needs discovery so he can find out who was responsible for supervising

Dr. Ottey while Curtis was under his care; to obtain evidence regarding who was involved in the



                                                10
collegial review processes when he was denied ENT consults and surgery; and to establish the

policies relied upon by the parties who made decisions to deny him needed care. ECF 26. Curtis

also cites to a three-year delay in providing him with needed care and implies that the 2012

consultation report written by Dr. Mumtaz indicating that Curtis needed surgery before his

condition worsened meant Curtis was to be placed under the regular and ongoing care of an ENT

regardless of any objective need for a consultation. Id. The evidentiary value of the information

Curtis seeks to discover, as explained below, would not create a genuine dispute of material fact

such that a reasonable jury could find in his favor.

                               Standard for Summary Judgment

       Summary judgment is governed by Federal Rule of Civil Procedure 56(a), which

provides in part:

         The court shall grant summary judgment if the movant shows that there is no
         genuine dispute as to any material fact and the movant is entitled to judgment
         as a matter of law.

       The Supreme Court has clarified that this does not mean that any factual dispute will

defeat the motion:

       By its very terms, this standard provides that the mere existence of some alleged
       factual dispute between the parties will not defeat an otherwise properly
       supported motion for summary judgment; the requirement is that there be no
       genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       “The party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club,

Inc., 346 F.3d 514, 525 (4th Cir. 2003) (alteration in original) (quoting former Fed. R. Civ. P.

56(e)). The court should “view the evidence in the light most favorable to . . . the nonmovant,

                                                 11
and draw all inferences in her favor without weighing the evidence or assessing the witnesses’

credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th Cir. 2002).

Because plaintiff is self-represented, his submissions are liberally construed. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007). But, the court must also abide by the “‘affirmative obligation of

the trial judge to prevent factually unsupported claims and defenses from proceeding to trial.’”

Bouchat, 346 F.3d at 526 (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d

774, 778–79 (4th Cir. 1993), and citing Celotex Corporation v. Catrett, 477 U.S. 317, 323–24

(1986)).

                                            Analysis

       The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue

of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S. 153, 173

(1976); see also Hope v. Pelzer, 536 U.S. 730, 737 (2002); Scinto v. Stansberry, 841 F.3d 219,

225 (4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016). “Scrutiny under the

Eighth Amendment is not limited to those punishments authorized by statute and imposed by a

criminal judgment.” De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003) (citing Wilson v.

Seiter, 501 U.S. 294, 297 (1991)); accord Anderson v. Kingsley, 877 F.3d 539, 543 (4th Cir.

2017). In order to state an Eighth Amendment claim for denial of medical care, a plaintiff must

demonstrate that the actions of the defendants, or their failure to act, amounted to deliberate

indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also

Anderson, 877 F.3d at 543.

       Deliberate indifference to a serious medical need requires proof that, objectively, the

prisoner plaintiff was suffering from a serious medical need and that, subjectively, the prison

staff were aware of the need for medical attention but failed to either provide it or ensure it was



                                                12
available. See Farmer v. Brennan, 511 U.S. 825, 834-7 (1994); see also Heyer v. U.S. Bureau of

Prisons, 849 F.3d 202, 209-10 (4th Cir. 2017); King, 825 F.3d at 218; Iko v. Shreve, 535 F.3d

225, 241 (4th Cir. 2008). Objectively, the medical condition at issue must be serious. See

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (there is no expectation that prisoners will be

provided with unqualified access to health care); Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir.

2014). “A ‘serious medical need’ is ‘one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.’” Heyer, 849 F.3d at 210 (quoting Iko, 535 F.3d at 241); see also Scinto,

841 F.3d at 228 (failure to provide diabetic inmate with insulin where physician acknowledged it

was required is evidence of objectively serious medical need). Proof of an objectively serious

medical condition, however, does not end the inquiry.

       The subjective component requires “subjective recklessness” in the face of the serious

medical condition. See Farmer, 511 U.S. at 839-40; see also Anderson, 877 F.3d at 544. Under

this standard, “the prison official must have both ‘subjectively recognized a substantial risk of

harm’ and ‘subjectively recognized that his[/her] actions were inappropriate in light of that

risk.’” Anderson, 877 F.3d at 545 (quoting Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303

(4th Cir. 2004)); see also Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective

recklessness requires knowledge both of the general risk, and also that the conduct is

inappropriate in light of that risk.”). “Actual knowledge or awareness on the part of the alleged

inflicter . . . becomes essential to proof of deliberate indifference because ‘prison officials who

lacked knowledge of a risk cannot be said to have inflicted punishment.’” Brice v. Va. Beach

Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). The subjective

knowledge requirement can be met through direct evidence of actual knowledge or through



                                                13
circumstantial evidence tending to establish such knowledge, including evidence “‘that a prison

official knew of a substantial risk from the very fact that the risk was obvious.’” Scinto, 841

F.3d at 226 (quoting Farmer, 511 U.S. at 842).         If the requisite subjective knowledge is

established, an official may avoid liability “if [he] responded reasonably to the risk, even if the

harm ultimately was not averted.” Farmer, 511 U.S. at 844; see also Cox v. Quinn, 828 F.3d

227, 236 (4th Cir. 2016) (“[A] prison official’s response to a known threat to inmate safety must

be reasonable.”).

       Reasonableness of the actions taken must be judged in light of the risk the defendant

actually knew at the time. See Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2001) (citing Liebe

v. Norton, 157 F.3d 574, 578 (8th Cir. 1998) (focus must be on precautions actually taken in light

of suicide risk, not those that could have been taken)); see also Jackson, 775 F.3d at 179

(physician’s act of prescribing treatment raises fair inference that he believed treatment was

necessary and that failure to provide it would pose an excessive risk). While “a prisoner does not

enjoy a constitutional right to the treatment of his or her choice, the treatment a prison facility

does provide must nevertheless be adequate to address the prisoner’s serious medical need.”

De'lonta, 708 F.3d at 526 (transgender inmate stated plausible claim in alleging defendant’s

refusal to evaluate her for gender reassignment surgery where current therapy failed to alleviate

urge for serious self-harm).

       The undisputed facts established on the record of this case support a finding that Curtis

had a serious medical need as it was recognized as requiring treatment by a physician. Curtis

argues that his condition – recurrent laryngeal papillomas – required regular visits to an ENT

based on Dr. Mumtaz’s August 14, 2012, post-surgical examination report that stated in part that

Curtis would “need to be evaluated in three months and, depending on the recurrence rate, he



                                                14
may need laryngoscopic biopsy again.” ECF 13 at p. 7. While the court recognizes that Curtis

would have preferred ongoing, regular evaluations by an ENT to determine if the papillomas had

reoccurred, the failure to accommodate that preference does not state an Eighth Amendment

claim. See United States v. Clawson, 650 F.3d 530, 538 (4th Cir. 2011) (right to treatment is

“limited to that which may be provided upon a reasonable cost and time basis and the essential

test is one of medical necessity and not simply that which may be considered merely desirable.”).

Further, there is no indication in Dr. Mumtaz’s reports that he was recommending that level of

treatment for Curtis. Rather, the reference to recurrence rate seems to indicate that another

biopsy may be required should symptoms present again. This can be gleaned from the fact that

at the time the August 14, 2012, report was written, Curtis had no evidence of any polyps or

papillomas.

       Also supported by the undisputed facts in the record is that there was a delay in providing

Curtis with repeat surgery when he reported new symptoms indicating the papillomas had

reoccurred in September of 2015. That delay, however, was not accompanied by a refusal to

provide Curtis with any palliative care, nor did the named defendants deliberately cause Curtis to

suffer needless discomfort. Rather, Curtis was prescribed prednisone, given Motrin, and when

that no longer worked, prescribed Naproxen, and his respiratory health was monitored on a near-

constant basis with normal results. Additionally, at least a portion of the delay was due to the

need to change the surgeon and the hospital where the surgery would take place for reasons

outside of the control of any providers treating Curtis at NBCI. The decision to delay sending

Curtis to see an ENT specialist when the consult request was denied in October of 2015 is

attributed to the objective observations of health care providers regarding the symptoms Curtis

was experiencing at that time. That decision was quickly changed when the symptoms worsened



                                               15
and Curtis was promptly sent to an ENT for examination. “Deliberate indifference is a very high

standard—a showing of mere negligence will not meet it . . . . [T]he Constitution is designed to

deal with deprivations of rights, not errors in judgment, even though such errors may have

unfortunate consequences.” Grayson v. Peed, 195 F.3d 692, 695- 96 (4th Cir. 1999); see also

Jackson, 775 F.3d at 178 (describing the applicable standard as an “exacting” one). The record

in this case, and the amended complaint itself, simply depicts the type of delays that one might

expect in a large institutional setting with the now-familiar, cumbersome requirements for review

and authorizations to obtain specialized care. This does not support the subjective component

required for a finding of an Eighth Amendment claim. See e.g., Miltier v. Beorn, 896 F.2d 848,

851 (4th Cir. 1990), overruled in part on other grounds by Farmer v. Brennan, 511 U.S. 825,

837 (1994), aff’d in pertinent part by Sharpe v. S.C. Dep’t of Corr., 621 F. App’x 732 (4th Cir.

2015) (unpublished) (treatment rendered must be so grossly incompetent or inadequate as to

shock the conscience or to be intolerable to fundamental fairness).

       Curtis’s assertions that he requires discovery in order to establish who was responsible

for supervising Dr. Colin Ottey and what policies were relied upon to make the decisions

regarding his care do not change the analysis. First, it is undisputed that Dr. Ottey left the

employment of Wexford on November 9, 2015, and was not involved in the decisions leading up

to Curtis’s 2016 surgery. Curtis’s treatment between 2012 and the date of his recurrence of

symptoms in 2015 does not amount to an Eighth Amendment claim as there is no evidence, other

than Curtis’s assertions, that he required specialized care. With regard to the policies Curtis

avers may have played a part in the decisions shaping the course of his healthcare, defendants

have provided legitimate medical reasons for those decisions and there is no evidence that they

were motivated by a disregard for his well-being in favor of saving money. Curtis’s bald



                                                16
assertion that Dr. Ottey and Krista Bilak caused a delay of three years in providing him with

needed care is unsupported by any specific allegation against either defendant. Thus, the facts he

seeks to establish are not essential to opposing the motion for summary judgment.

                                           Conclusion

        By separate order, defendants’ motion to dismiss or for summary judgment shall be

GRANTED; Curtis’s motions for admissions and for discovery pursuant to Rule 56(d) shall be

DENIED; and Curtis’s motion for appointment of counsel shall be DENIED as moot in light of

the disposition of this case.


Dated this 11th day of February, 2019.

                                             FOR THE COURT:


                                                    /s/
                                             James K. Bredar
                                             Chief Judge




                                               17
